Citation Nr: 1818962	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  10-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from June 1965 to June 1969. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Phoenix, Arizona, Regional Office (RO). In September 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In November 2015, the Board remanded the appeal to the RO for additional action. In April 2017, the Board requested a medical opinion from a Veterans Health Administration (VHA) otolaryngologist and the requested opinion was provided in May 2017.

The issue of service connection for bladder cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hearing loss did not preexist service.

2.  With resolution of the doubt in his favor, the Veteran's bilateral hearing loss was caused by in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, hearing loss will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).  

The Veteran's hearing test on his February 1965 physical examination for service entrance indicates that he had a hearing threshold of 25 decibels at 500 Hertz in his right ear. A notation of "defective hearing" was made on the examination report and he was given a 2 on the PULHES Physical Profile for hearing. A June 1965 service treatment record note states that the Veteran was provided a physical examination for active duty, that the only defects noted were defective vision, acne, and being overweight, and the Veteran was given a 1 on the PULHES Physical Profile for hearing. On his June 1969, physical examination for service separation, the Veteran scored 15/15 on a whisper test bilaterally, was given a 1 for hearing on the PULHES Physical Profile, and the only noted defect was his vision.

At his September 2015 Board hearing, the Veteran reported in-service noise exposure while in combat in the Republic of Vietnam. He stated that no hearing protection was used at that time. He also reported post-service noise exposure where hearing protection was used.

In the May 2017 VHA medical opinion, the otolaryngologist stated that it was unlikely that the Veteran had sensorineural hearing loss in either ear that preexisted service because the Veteran's subsequent examinations did not mention hearing loss and because he had a "lack of other symptoms or ear problems in the next 50 years." He stated that the 25 decibel threshold on the February 1965 examination was most likely caused by a testing error. He also stated that it is possible that the Veteran had conductive hearing loss at that time caused by an ear infection or an undiagnosed Eustachian tube dysfunction. The otolaryngologist then opined that it was more likely than not that the Veteran's current bilateral sensorineural hearing loss was caused by in-service noise exposure.

The Veteran has current bilateral hearing loss that meets the requirements for a disability as stated in 38 C.F.R. § 3.385. The May 2017 VHA medical opinion states that sensorineural hearing loss did not preexist service and that the current disability was caused by in-service noise exposure. Therefore, service connection is warranted and the claim is granted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

In October 2017, the Veteran submitted a notice of disagreement (NOD) with the denial of his claim of service connection for bladder cancer. A statement of the case (SOC) addressing the Veteran's October 2017 NOD has not been issued. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The case is REMANDED for the following action:

Issue an SOC to the Veteran and his accredited representative which addresses the issue of service connection for bladder cancer. The Veteran should be given the appropriate opportunity to respond to the SOC.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


